UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1778



UMA VISWANATHAN, for herself individually and
on behalf of all others similarly situated,

                                              Plaintiff - Appellant,

          versus

THE SCOTLAND COUNTY BOARD OF EDUCATION; DAVID
A. MARTIN, Dr., in his individual and official
capacity; LINDA DOUGLAS, in her official and
individual capacity; RAY OXENDINE, in his of-
ficial and individual capacity; MALCOLM FORDE,
in his official and individual capacity,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham.    James A. Beaty, Jr.,
District Judge; Russell A. Eliason, Magistrate Judge. (CA-94-4-3)

Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Uma Viswanathan, Appellant Pro Se. Nickolas Joseph Sojka, Jr.,
WILLIAMSON, DEAN, BROWN, WILLIAMSON & PURCELL, Laurinburg, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's February 6, 1995,

order granting Defendants' motion to dismiss. Appellant also ap-

peals from the district court's orders of May 1, 1995, denying her

post-judgment motions styled pursuant to Fed. R. Civ. P. 52(b),

59(e), and 55(c); January 26, 1995, November 17, 1994, and June 3,
1994, granting extensions of time to file and serve various pre-

trial motions and discovery; October 17, 1994, denying Appellant's

several pre-trial motions; and August 22, 1994, granting Defen-

dants' motion for sanctions. We have reviewed the record and the
district court's opinions and find no reversible error. While it

appears from the record that Appellant's post-judgment motions were

timely filed, we find that the district court properly denied those

motions on the merits. Accordingly, we affirm substantially on the

reasoning of the district court. Viswanathan v. Scotland County,
No. CA-94-4-3 (M.D.N.C. June 3, 1994; Aug. 22, 1994; Oct. 17, 1994;

Nov. 17, 1994; Jan. 26, 1995; Feb. 6, 1995). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3